The opinion of the court was delivered, by
Strong, J.
The instruction given to the jury in the- court below was correct. It is impossible to maintain that the goods delivered after June 30th were not delivered under the contract of March 17th 1864. There was no other. True, they were not *328delivered at the time required by the contract, but the vendees accepted them, and thereby waived strict compliance with the stipulation as to time. If it be that time was of the essence of the contract, it was still in the power of the vendees to waive it. It was for their benefit. The-Act of Congress added the tax to the price when the articles were delivered after June 30th under a contract made before that date. This does not mean that the delivery is to be in conformity with all the terms of the contract. It means rather delivery in fulfilment or discharge of its obligation. An extension of time is not an abandonment of a contract. When the vendor in this case delivered the goods, he was discharging a duty which he assumed when he entered into the contract of March 17th. The subject-matter of the contract was the same in August as it was in March. The vendees had a right to the goods at the price then stipulated. They might perhaps have refused to receive them when offered after the appointed time of delivery, hut having accepted' them, it is not in their power to claim that they were not delivered under the contract. As the case was put to the jury the vendees were held liable for the extra duty paid by the vendor on the articles delivered subsequently to June 30th 1864, and accepted by them under the contract of March 1864. This was in strict conformity with the Act of Congress.
Judgment affirmed.